DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 3 has foreign language (e.g., o and x indices in Chinese). The labels should be in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 are objected to because of the following informalities:   
Claim 1 recites the limitation “BP neural network” in line 6 (page 10). The acronym should be defined first, e.g., back propagation, etc. 
Claim 2 recites the limitation “The training” in line 9. The phrase should be lower-case. Also refer to the 35 U.S.C. 112(b) rejection of this limitation below.
Claim 2 recites the limitation “contain” in lines 11-12 (page 10). The word should be “contains” since each layer is singular.
Claims 1-2 recite the equations that are labeled in Arabic numerals. To avoid the claims and the equations both being labeled as the same numbers, the equations should be labeled in different numerals, e.g., (i)-(xi) or (a)-(k).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.
Claim 1 recites the limitation “the diffusion approximation equation” in line 9 (page 9). The limitation renders the claim indefinite because it is not clear whether this equation corresponds to the earlier recited energy diffusion approximation equation or a new/different equation. For the purpose of further examination, the limitation has been interpreted as “the energy diffusion approximation equation.”
Claim 1 further recites the limitation “the influence” in line 10 (page 9). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “an influence.”
Claim 1 further recites the limitation “the boundary condition” in line 15 (page 9). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a boundary condition.”
Claim 1 further recites the limitation “the outer boundary of the tissue” in line 20 (page 9). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “an outer boundary of tissue.”
Claim 1 further recites the limitation “the unit outer normal” in lines 20-21 (page 9). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a unit outer normal.”
Claim 1 further recites the limitation “the boundary” in line 3 (page 10). The limitation renders the claim indefinite because it is not clear whether this boundary corresponds to the earlier recited outer boundary or a new/different boundary. For the purpose of further examination, the limitation has been interpreted as “the outer boundary.”
Claim 1 further recites the limitation “the distribution” in line 4 (page 10). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a distribution.”
Claim 1 further recites the limitation “boundary” in line 5 (page 10). The limitation renders the claim indefinite because it is not clear whether this boundary corresponds to the earlier recited outer boundary or a new/different boundary. For the purpose of further examination, the limitation has been interpreted as a newly measured parameter associated with the outer boundary.
Claim 1 further recites the limitations “the input” and “the output” in line 6 (page 10). There is insufficient antecedent basis for these limitations in the claim. For the purpose of further examination, the limitations have been interpreted as “an input” and “an output.”
Claim 1 further recites the limitation “the network” in line 6 (page 10). The limitation renders the claim indefinite because it is unclear which network is being referred to, e.g., the BP neural network or a different/new network. For the purpose of further examination, the limitation has been interpreted as “the BP neural network.”
Claim 2 depends from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.
Claim 2 further recites the limitation “[a] near-infrared spectroscopy tomography reconstruction method based on neural network according to claim 1” in lines 8-9 (page 10). The limitation renders the claim indefinite because the method is according to claim 1, but the method is referred to as “a … method.” Therefore, it is unclear whether this method corresponds to the earlier described method of claim 1, or a new/different method. For the purpose of further examination, the limitation has been interpreted as “[t]he near-infrared spectroscopy tomography reconstruction method based on neural network according to claim 1.”
Claim 2 further recites the limitation “the training” in line 9 (page 10). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a training.”
Claim 2 further recites the limitation “BP neural network” in line 9 (page 10) and line 14 (page 11). The limitation renders the claim indefinite because it is unclear whether this network corresponds to the earlier recited BP network in claim 1 or a new/different BP neural network. For the purpose of further examination, the limitation has been interpreted as “the BP neural network.”
Claim 2 further recites the limitation “BP network” in line 11 (page 10). The limitation renders the claim indefinite because it is not clear whether this network corresponds to the earlier recited BP neural network or a new/different network. For the purpose of further examination, the limitation has been interpreted as “the BP neural network.”
Claim 2 further recites the limitation “the weight” in line 13 (page 10). There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a weight.”
Claim 2 further recites the limitation “the overall mean square error” in line 1 (page 11). The limitation renders the claim indefinite because it is not clear whether this error corresponds to the earlier recited MSE or a new/different MSE. For the purpose of further examination, the limitation has been interpreted as “the mean square error” or “the MSE.”
Claim 2 further recites the limitation “the overall error” in line 4 (page 11). There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether this error corresponds to the MSE recited earlier in the claim or a new/different error. For the purpose of further examination, the limitation has been interpreted as “the mean square error” or “the MSE.”
Claim 2 further recites the limitation “the change of weight” in line 3 (page 11). There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which weight is being referred to, e.g., the weight between input-hidden layer, or the weight between hidden-output layer. For the purpose of further examination, the limitation has been interpreted as a change in each of the weights.
Claim 2 further recites the limitation “the error signal” in line 4 (page 11). There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether this error corresponds to the MSE recited earlier in the claim or a new/different error. For the purpose of further examination, the limitation has been interpreted as “an error signal.”
Claim 2 further recites the limitation “similarly” in line 12 (page 11). The term “similarly” is a relative and/or subjective term which renders the claim indefinite. The term “similarly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and the original specification do not explain what is considered to be similar between the two formulas and the standard for performing similar calculations.  A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, the limitation “similarly” has been disregarded.
Claim 2 further recites the limitation “the error” in line 14 (page 11). The limitation renders the claim indefinite because it is not clear whether this error corresponds to the MSE or error signal recited earlier in the claim or a new/different error. For the purpose of further examination, the limitation has been interpreted as “the error signal.”
Claim 2 further recites the limitation “the requirements or other stopping conditions.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear what corresponds to the “other” stopping conditions. The claims and the original specification do not define what the stopping conditions are. For the purpose of further examination, the limitation has been interpreted as “a predetermined requirement.”
Claim 2 further recites a second sentence in lines 15-16 (page 11). The claim(s) must be in one sentence form only.
Claim 2 further recites the limitation “[t]he network” in line 15 (page 11). The limitation renders the claim indefinite because it is unclear which network is being referred to, e.g., the BP neural network or a different/new network. For the purpose of further examination, the limitation has been interpreted as “the BP neural network.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical equations and concepts without integrating a practical application. This judicial exception is not integrated into a practical application because the claims merely recite performing calculations to determine an output of a neural network which corresponds to an optical parameter distribution and optical absorption coefficient distribution. The claims do not specify how these optical coefficients are integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to a method of setting specific boundary conditions which is only required to obtain the desired output of the neural network. The boundary conditions and the output of the neural network are not applied in a practical manner. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept and therefore, the claims are not patent-eligible.

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teaches that it was known at the time the application was filed to use near-infrared spectroscopy (NIRS) to monitor and analyze human tissues. 
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest using the specific equations and boundary conditions as described in equations (1)-(11) of claims 1-2.
Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667